Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s initiated interview was conducted on Feb 23, 2022, and the interview summary was mailed on Feb 28, 2022. Applicant amended the independent claims 1 and 14 which provides the possible allowable subject matter discussed during the interview. Applicant also provides the dependent claim 6 to depend on claim 2, instead of claim 1, overcoming 35 USC 112, second paragraph. 
Jepson ‘339 does not teach or suggest “a spatula blade portion including: a top surface; and a bottom surface; wherein said spatula blade portion is connected to a distal end of said spatula shaft portion; and wherein said spatula blade portion is formed from a heat conducting material; a plurality of heat intensity nodules; wherein said plurality of heat intensity nodules are embedded and spaced from one another within said heat conducting material of said spatula blade portion, are formed from a different heat conducting material than said heat conducting material of said spatula blade portion, and are adapted to heat up to a different temperature than said heat conducting material of said spatula blade portion and thereby cook food material unevenly for differing desired textures and tastes; and at least one electrical wire; wherein said at least one electrical wire is connected between the said electric plug and the said spatula blade portion, extends along the length of said spatula shaft portion, and is adapted to transfer electric power from said electric plug to said spatula blade portion and said plurality of heat intensity nodules” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/PAUL T CHIN/Primary Examiner, Art Unit 3651